Kupferman, J. (dissenting).
I would reverse and dismiss as moot. The problems of both the petitioners and the intervenor have been taken care of. The only point in a ruling is to set guidelines. Proliferating litigation does not help the situation.
While the prognosis for the future of New York City is optimistic (see, Price, The Good News About New York City, NY Times Mag, Sept. 28, 1986, at 30 et seq.), the matter with regard to the homeless is a burgeoning situation.* We have already determined guidelines in the case of McCain v Koch (117 AD2d 198), which is now before the Court of Appeals. *275Moreover, the judiciary is ill equipped to resolve the housing shortage.
Murphy, P. J., Milonas and Rosenberger, JJ., concur with Ellerin, J.; Kupferman, J., dissents in an opinion.
Order and judgment (one paper), Supreme Court, New York County, entered on or about October 2, 1985, affirmed, without costs and without disbursements.

 The concern for the problem is also mounting. See, e.g., Matter of Adams v Cuevas, 68 NY2d 188, denying an application for a referendum on the subject.